Citation Nr: 1808154	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lung disorder, to include a condition manifested by pulmonary nodules.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current lung disorder, to include pulmonary nodules, had its onset in service, or is otherwise related to service, to include treatment for pneumonia therein.


CONCLUSION OF LAW

The requirements for establishing service connection for a lung disorder, including pulmonary nodules, have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a lung disorder manifested by pulmonary nodules.  His primary assertion is that his current lung disorder manifested by pulmonary nodules is related to pneumonia treated in service.  Unfortunately, the preponderance of the evidence is against finding that he is entitled to service connection for a lung disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303(a)(2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Here, VA treatment notes show that the Veteran was found to have pulmonary nodules in the upper lobe of the right lung on CT scan in September 2014.  Additionally, service treatment records show that the Veteran was treated for lobar pneumonia in the right middle lobe, as shown on chest x-ray in January 1958.  Nevertheless, the claim fails because the most probative evidence fails to show that the current lung disorder is related to the pneumonia in service.

Specifically, a VA examiner opined in January 2015 that the Veteran's current lung condition is less likely as not related to service, to include treatment for pneumonia therein.  In so finding the examiner noted that, while the Veteran was treated for pneumonia in January 1958, the pneumonia resolved without complication.  The Board finds the January 2015 VA examiner's opinion on the question of a causal link probative, as it was based on a review of the claims file and relevant facts, and included a rationale with reference to clinical findings in service.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no competent opinion evidence of record to the contrary.  

In further support of its probative value, the Board notes that the January 2015 opinion is also consistent with other evidence of record including: 1) service treatment records showing that the January 1958 pneumonia resolved and chest x-ray at separation was negative; 2) a July 2012 VA chest x-ray, which showed the lungs to be clear of infiltrates and free of pleural effusions; and 3) a June 2014 VA chest x-ray report noting that findings of atelectatic changes/airspace opacities at the right middle lobe were "[n]ew finding[s] as compared to film from July 20, 2012."  Such evidence, showing resolution of pneumonia in service and an onset of new pulmonary problems sometime between July 2012 and June 2014, supports the examiner's opinion that the current pulmonary findings are unrelated to service.

The Board does not question the Veteran's belief that his current pulmonary problems are related to treatment for pneumonia in service.  Nevertheless, as he has not been shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) such matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, his lay assertions in that regard have no probative value.

To the extent that the Veteran reported on his May 2016 VA Form 9 that his pneumonia in service was not resolved, and that he "ha[d] been under treatment ever since I left the military service," the Board finds his assertions not credible.  Foremost, his report that the pneumonia was not resolved is belied by STRs showing that it was, indeed, resolved, and that chest x-ray at separation was negative.  Even further, the Veteran affirmatively denied symptoms on his separation Report of Medical History, including chronic cough, shortness of breath, and pain or pressure in his chest, and no pulmonary defects were noted.  Similarly, the Veteran's current assertion of continuity is undermined by VA treatment notes dating from October 1999, which are negative for treatment for pneumonia or chronic pulmonary problems until the nodules were found in 2014.  They further show the Veteran to have routinely had clear lung sounds on physical examination and to otherwise deny pulmonary symptoms, including cough and shortness of breath on review of symptoms, except when related to an acute condition such as sinusitis.  

Given the foregoing, the Board finds the Veteran's lay testimony regarding pulmonary symptoms since service to lack credibility.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

As a final matter, the Board recognizes the January 2018 contention of the Veteran's service representative that the January 2015 VA opinion was inadequate because the examiner did not provide sufficient rationale.  Specifically, the representative asserted that the examiner should have addressed "why the nodules were/are different, or whether scar tissue from the 1958 illness could have contributed to the Veteran's current lung condition."  However, the Board finds no merit in the argument, primarily because STRS show that, on clinical evaluation at separation, the lungs were normal and chest x-ray was negative.  In other words, there were no findings of nodules or scar tissue at separation.  And, as discussed above, the negative chest x-ray in July 2012 and new findings in June 2014 weigh against such a finding.  Nor is there any competent and probative evidence of record to suggest a causal relationship between resolved pneumonia in service and any current pulmonary findings.  Thus, the Board finds that the January 2015 VA opinion is not rendered inadequate by any failure of the VA examiner to address the specific contentions identified by the service representative. 

In summary, the competent and credible evidence of record does not approach a state of equipoise that enables the Board to find that the Veteran's current lung disorder, to include pulmonary nodules, had its onset during service or is otherwise related to service, to include as a result of pneumonia treated there.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for a lung disorder must be denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lung disorder, to include a condition manifested by pulmonary nodules, is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


